                                                                                                -     6




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                                                                Z018   NOV -7   AM   tO:   Q
                                   AUSTIN DIVISION

RAFAEL CALIXTRO-CALIXTRO,                   §
         PLAINTIFF,                         §
                                            §
V.                                          §       CAUSE NO. 1:1 7-CV-3 94-LY
                                            §
THE ESTATE OF JOHN HODGES,                  §
          DEFENDANT.                         §


                         MEMORANDUM OPINION AND ORDER

       Before the court in the above-styled and numbered cause are Defendant's Motion to

Dismiss filed September 11, 2018 (Dkt. No. 18), Plaintiff's Response to Defendant's Motion to

Dismiss filed September 25, 2018 (Dkt. No. 19), and Defendant's Reply to Plaintiff's Response

to Defendant's Motion to Dismiss filed October 1, 2018 (Dkt. No. 21). Having considered the

motion, response, reply, and the applicable law, the court will deny the motion for the reasons

that follow.

        I.     BACKGROUND

        On May 1, 2017, Plaintiff Rafael Calixtro-Calixtro ("Calixtro") filed a complaint against

Defendant John David Hodges d/b/a Baron's Creek Farms ("Baron"), alleging violations of the

Fair Labor Standards Act provisions (the "FLSA"), as well as breach of contract under Texas

law. Calixtro filed the complaint on behalf of himself and 20 other similarly situated individuals

employed by Baron during the same period as Calixtro. Baron was served with process on June

20, 2017, but failed to answer.   On August 30, 2017, the Clerk of the Court entered default

against Baron. On January 8, 2018, Calixtro filed a motion for default judgment as to Calixtro' s

individual claims. On February 15, 2018, Calixtro filed "Suggestion of Death and Motion to

Substitute," in which he informed the court that Defendant John David Hodges died and
requested that his estate be substituted as the proper party.         The record reflects that the

representative of Hodge's Estate received the show-cause order on May 3, 2018 (Dkt. No. 13).

Calixtro served Hodge's Estate on August 24, 2018.     lodge's Estate appeared by filing a motion
to dismiss on September 11, 2018 (Dkt. No. 18).' On September 28, 2018, this court rendered an

order setting aside the clerk's entry of default judgment (Dkt. No. 21).

         The Estate now moves to dismiss Calixtro's suit for failure to state a claim. The Estate

argues, in a four-page motion to dismiss, that Calixtro' s FLSA claims are preempted by federal

law, or, in the alternative, that Calixtro has failed to state a claim under the FLSA. The Estate

also argues that there is no private cause of action for a breach of contract between an H-2A

guest worker and his employer, or, in the alternative, that Calixtro has failed to state a claim for

breach of contract under Texas law.

         II.    STANDARD OF REVIEW

         Federal Rule of Civil Procedure 1 2(b)(6) allows a party to move to dismiss an action for

failure to state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). A complaint

need not contain detailed factual allegations, but in order to avoid dismissal, the plaintiffs

factual allegations "must be enough to raise a right to relief above the speculative level." Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); see also Cuvillier v. Taylor, 503 F.3d 397, 401

(5th Cir. 2007).    A plaintiffs obligation "requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do." Id.       A complaint must

contain sufficient factual matter "to state a claim to relief that is plausible on its face." Ashcroft

v.   Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). "A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

  The court will refer to Hodges's Estate as "the Estate," unless otherwise noted or as needed for
context.


                                                  2
inference that the defendant is liable for the misconduct alleged." Id. In evaluating a motion to

dismiss, the court must construe the complaint liberally and accept all of the plaintiff's factual

allegations in the complaint as true. See In re Katrina Canal Breaches Litig., 495 F.3d 191, 205

(5th Cir. 2009).

       III.    ANALYSIS

       The United States allows employers to bring foreign nationals into the United States to

fill temporary-agricultural jobs under the H-2A guest-worker program. See 11 U.S.C.      §   1188 et

seq.   To hire an H-2A guest worker, an employer must file a Form ETA-970 with the

Department of Labor for approval. 20 C.F.R.         §   655.130. Baron submitted an ETA-970 to the

state workforce agency in November 2014. The submitted ETA-970 set the hourly rate that

Baron intended to pay recruited H-2A workers at $10.86.2 On November 20, 2014, Baron's

ETA-970 was cleared for posting as a job order (the "2014 Job Order") on the state workforce

agency's job clearance system.           Under the 2014 Job Order, Baron agreed to abide by the

minimum-wage provisions of the FLSA and its applicable regulations, as well as by H-2A

program regulations. The federal minimum wage at the time of Calixtro' s employment in 2015

was $7.25 per hour. 29 U.S.C.       §    206(a)(1). Under the 2014 Job Order, Baron also agreed to

comply with "other employment-related laws." Separately, H-2A regulations require that the

employer must reimburse a worker for "transportation and daily subsistence expenses to the

place of employment" upon a guest worker's completion of 50 percent of the work contract

period. 20 C.F.R.   §   655.122QD)(1).



2
   Under the H-2A program, an employer must agree in the ETA-790 to pay H-2A workers the
higher of either the federal or state minimum age, or the "adverse effect wage rate," a "weighted
average hourly wage for field and livestock workers." 20 C.F.R § 655.120(a); id. § 655.103(b);
id. § 653.501.


                                                    3
       The 2014 Job Order covered Calixtro's period of employment in 2015.              During his

employment for Baron in 2015, Calixtro alleges he performed the services contemplated in the

2014 Job Order. Calixtro worked 66.5 hours per workweek for 15 weeks, including during his

first week of employment. Calixtro did not receive any payment from Baron during his first

week of employment. For all workweeks except for the first week, Baron paid Calixtro a weekly

sum of $400, resulting in an effective hourly wage of $6.01. Baron did not reimburse Calixtro

for travel and meal expenses totaling $151.78, which were incurred during Calixtro's travel to

Nuevo Leon, Mexico for pre-employment consular interviews. Baron also did not reimburse

Calixtro for $252.05 in transportation and meal expenses incurred during Calixtro's trip from his

home in San Luis de La Paz, Mexico to Fredericksburg, Texas.

           A. FLSA Claims

       Calixtro asserts that Baron violated the FLSA's minimum-wage and overtime provisions.

As a threshold matter, the Estate asserts that "that the enforcement of a FLSA claim by a H-2A

worker is preempted by federal law." By what "federal law" is a federal law, the Fair Labor

Standards Act, preempted? The court is left only to guess, as the Estate directs the court to no

authority to support this proposition. The Estate's argument is without merit.          The H-2A

regulations themselves state that H-2A employers are subject to FLSA minimum-wage and

overtime provisions.   See   20 C.F.R.   §   655.135(e) ("H-2A employers may also be subject to the

FLSA. The FLSA operates independently of the H-2A program and has specific requirements

that address payment of wages, including deductions from wages, the payment of Federal

minimum wage and payment of overtime."). The regulations also state that H-2A employers

"shall comply with applicable federal, State, and local employment-related laws and

regulations." 20 C.F.R.      §   655.103(b). This includes the federal minimum-wage requirement.



                                                     4
See 29 U.S.C.   §   206(a)(4); 20 c.F.R.       §   655.120(a) (providing that under the FI-2A program an

employer must pay an employee at least the higher of the federal or State minimum wage).

Having established that the FLSA does apply to H-2A workers, the court will now consider

whether Calixtro has stated a claim under the FLSA.3

       To state a claim under for unpaid minimum-wage and overtime compensation under the

FLSA, a plaintiff must allege that: (1) an employer-employee relationship existed with the

defendant during the unpaid periods claimed; (2) the plaintiff engaged in activities within the

coverage of the FLSA; and (3) the plaintiff was not exempt from the minimum-wage or overtime

provisions of the FLSA. Johnson      v.       Heckmann Water Res. (CVR), Inc., 758 F.3d 627, 630 (5th

Cir. 2014). A plaintiff may establish the second element by pleading that he was "employed in

an enterprise engaged in commerce or in the production of goods for commerce." Sobrinio               v.


Med. Ctr. Visitor's Lodge, Inc., 474 F.3d 828, 829 (5th Cir.2007) (per curiam) (internal quotation

marks omitted) (citing 29 U.S.C.          §    207(a)).   The FLSA defines an "enterprise engaged in

commerce or in the production of goods for commerce" as one that "(A)(i) has employees

engaged in commerce or in the production of goods for commerce, or that has employees

handling, selling, or otherwise working on goods or materials that have been moved in or

produced for commerce by any person; and (ii) is an enterprise whose annual gross volume of

sales made or business done is not less than $500,000." 29 U.S.C.          §   203(s)(1).




   The Estate initially asserts that Calixtro' s FLSA claim is barred by the statute of limitations.
But this, too, is incorrect. The FLSA has a two-year statute of limitations. See 29 U.S.C.
§ 255(a). Calixtro alleges his employment with Baron started on April 27, 2015. FLSA claims
accrue on the day wages are due and not paid. 29 C.F.R. § 790.21(b); Halferty v. Pulse Drug
Co., Inc., 821 F.2d 261, 270-71 (5th Cir. 1987). Calixtro alleges he was paid on Friday. His
first week's wages were therefore due on May 1, 2015, two years before he filed his complaint
on May 1, 2017. Thus, Calixtro' s claims are not barred by the statute of limitations.
       Calixtro adequately alleges the first two elements.      Calixtro alleges that Baron is an

enterprise engaged in commerce within the meaning of the FLSA because its annual gross

volume of sales exceeds $500,000 and its employees handle goods (fruits and vegetables) that

have been moved or produced in commerce. 29 U.S.C.        §   203(s)(1). Baron employed Calixtro

on an H-2A guest-worker visa from about April 27, 2015, until about August 29, 2015.

Calixtro's employment involved planting, growing, harvesting, sorting, grading, and packing

vegetables for movement in commerce by Baron.

       Under the FLSA's minimum-wage provision, an employer must pay an employee at least

$7.25 per hour. 29 U.S.C. § 206(a)(1). And under the overtime provision, an employer must pay

all non-exempt employees that work more than 40 hours in one workweek one and one-half time

the employee's regular-hourly wage for all excess hours.            29 U.S.C.     §   207(a).        Calixtro

adequately pleads that he was paid less than minimum wage and paid no overtime. Calixtro

alleges he worked 66.5 hours per workweek for 15 weeks, including during the first week,

between April 27, 2015, and August 28, 2015. Calixtro alleges that he did not receive any

payment from Baron for his first week of employment in 2015. Calixtro further alleges that for

all workweeks except for the first week, Baron paid him $400, resulting in an effective hourly

wage of $6.01. The Estate has not attempted to show that Calixtro is exempt from either the

wage or overtime provisions of the FLSA.      See   29 U.S.C.   §   213(b)(12);   Marshall      v.   Sundial


Assc 's, 588 F.2d 120, 122 (5th Cir. 1979). As such, Calixtro states a claim for violation of the

minimum-wage and overtime provisions of the FLSA.

       B. Breach-of-Contract Claim

       The Estate argues that (1) there is no private cause of action for breach of contract

available to H-2A workers under the Immigration and Nationality Act (INA); (2) the Wage and
Hour Division of Department of Labor has exclusive jurisdiction over enforcement of H-2A

regulations; and (3) Calixtro has failed to state a breach-of-contract claim.

         As to the first argument, Calixtro is not attempting to bring a claim under the INA. He

brings a claim for violation of the FLSA and a state-law breach-of-contract claim under this

court's supplemental jurisdiction. Federal courts routinely hear breach-of-contract claims from

H-2A workers. See e.g., Ruiz      v.   Fernandez, 949 F. Supp. 2d 1055 (E.D. Wash. 2013), order

clarified, No. CV-11-3088-RMP, 2013 WL 12167930 (E.D. Wash. June 24, 2013); Sanchez et al

v.   Bland Farms, LLC, 2011 WL 2457519, *13 (S.D.Ga. June 15, 2011); CentenoBernuy                       v.


Becker Farms, 564 F.Supp.2d 166, 183 (S.D.N.Y.2008). As for the second argument, though the

H-2A regulations do indeed vest the Wage and Hour Division with the authority to investigate

claims and enforce violations of the law, see 29 C.F.R.       §   501(c), the regulations do not state that

the authority lies exclusively with the Wage and Hour Division.                 The Estate provides no

authority or case holding that the Wage and Hour Division has exclusive jurisdiction over

violations of H-2A regulations or state contract law.

        "When a contract for services gives a place for performance, '[a]s a rule, that factor alone

is conclusive in determining what state's law is to     apply." Weber v. PACTXPP Techs., AG,           811

F.3d 758, 772 (5th Cir. 2016) (quoting DeSantis          v.   Wackenhut Corp., 793 S.W.2d 670, 679

(Tex. 1990)).   Because Texas is the place in which Calixtro performed on the contract as well as

where Baron's is located, the court will apply Texas law. To prove a claim for breach of contract

under Texas law, a plaintiff must establish: (1) a valid contract; (2) that the plaintiff performed or

tendered performance; (3) that the defendant breached the contract; and (4) that the plaintiff was

damaged due to the breach. Brown        v.   Ogbolu, 331 S.W.3d 530, 535 (Tex.       App.Dallas      2011,

no pet.). Under H-2A regulations, absent a separate written agreement, "the work contract"



                                                    7
between an employer and an I-I-2A employee is "at.      . .   minimum.   . .   the terms of the job order

and any obligations" required under federal law and regulations. 20 C.F.R. § 655.103(b). A "job

order," in turn, "contain[s] the material terms and conditions of employment [and] is posted by

the..   .   [state workforce agency]" on its job clearance systems, based on the ETA-790 submitted

by an employer to the state workforce agency. Id. The terms of the Job Order thus govern

Baron's obligations to Calixtro.

            Calixtro sufficiently pleads that the 2014 Job Order was an employment contract between

Calixtro and Baron. Calixtro alleges he performed the services contemplated in the 2014 Job

Order, and that Baron breached this order by failing to pay Calixtro the agreed-upon hourly rate,

as well as by violating the FLSA minimum-wage and overtime provisions. Calixtro also pleads

that Baron breached its contract by failing to reimburse Calixtro for Calixtro' s pre-employment

transportation and subsistence expenses, as it was required to do under the H-2A regulations.

Calixtro pleads he suffered economic harm due to Baron's underpayment and failure to

reimburse Calixtro. Accordingly, the court concludes Calixtro sufficiently pleads a claim for

breach of contract under Texas law.

            IT IS THEREFORE ORDERED that Defendant's Motion to Dismiss filed September

11,2018 (Dkt. No. 18) is DENIED.




                                                   8
        IT IS FURTHER ORDERED that the parties are to submit to the court a Proposed

Agreed Scheduling Order, in accordance with Federal Rule of Civil Procedure 26(f), that follows

the form scheduling order of this court located on the website for the United States District Court

for the Western District of Texas (www.txwd.uscourts.gov), the "Forms" tab, "Civil Forms,"

"Austin Division," "Proposed Scheduling Order for Judge Yeakel," on or before November 30,

2018.

        SIGNED this            day of November, 2018.




                                                  TED STA      S   DIS RIECT JUDGE
